An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Richard B. Lowe III, J.), entered on or about June 8, 2009, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated September 20, 2010, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur—Saxe, J.P., Acosta, Freedman, Richter and Abdus-Salaam, JJ. [Prior Case History: 24 Misc 3d 1204(A), 2009 NY Slip Op 51248(U).]